Hocker, J.,
(after stating the facts.)—The first assignment of error which is discussed is based on the ruling of the court denying the motion for a new trial. One of the grounds of this motion is that the verdict is contrary to the evidence. It is urged here that this grouhd was well founded.
■It is essential to a conviction for receiving 'stolen property that the receiver shall have knowledge that the property was stolen at the time of its reception, or of such circumstances as would put a man of ordinary in*96telligence and caution on inquiry. 24 Am. & Eng. Ency. Law (2nd ed.) 46, and note; Commonwealth v. Finn, 108 Mass. 466; Collins v. State, 33 Ala. 434; State v. Caveness, 78 N. C. 484; Harris v. State, 53 Fla. 37; 43 South. Rep. 311. Mere possession by the receiver of the stolen property is not alone sufficient to sustain a conviction of this offence. Regina v. Pratt, 4 F. & F. 315; Durant v. People, 13 Mich, 351; 24 Am. & Eng. Ency. Law (2nd ed.) 51, and note. Nor will the fact alone that the receiver purchased the goods at a price much below their value sustain a conviction; but coupled with other incriminating facts it may do so. People v. Levison, 16 Cal. 98.
Applying- these principles of law to the facts of the instant case we do not think the evidence is sufficient to sustain the verdict. The testimony of H. C. Jones shows that when he sold the cigars to Minor he did not inform him they were stolen, and that Minor knew but little of Nichols. No combination or arrangement between Jones, Minor and Nichols is shown whereby Jones or Nichols was to steal, and Minor was to receive. Anthony v. State, 44 Fla. 1, 32 South. Rep. 818. It is not shown that Minor knew that either Jones or Nichols was a person of suspicious character or thief, or that he had information which should have put him on inquiry, for the bare circumstance that he bought the cigars for something less than they were worth is not alone sufficient. No other acts of receiving stolen property by Minor are shown. Minor’s evidence as a state witness, explaining his connection with the cigars, the purpose for which, he bought them, and the reason why he shipped them, it seems to us, is on its face not so unreasonable as to show guilt, and his testimony in these regards was not contradicted or rebutted by any other testimony. H'e gives an explanation of why he sent the cigars to his own house rather than to Dixieland Park, *97and this -explanation, for all that appears from the record, was not unreasonable. The evidence as contained in the record may raise some suspicions of the guilt of Minor, but suspicions alone do not warrant a conviction. Says the court in State v. Goldman, 65 N. J. L. 394, text 398, 47 Atl. Rep. 641: “Suspicious circumstances it is true may be a part of the circumstances from which knowledge may be inferred; but the jury 'must be satisfied that these circumstances were of such a character, when taken in connection with the whole transaction, as to lead to the conclusion that the defendant knew that the goods were stolen.”
It is unnecessary to notice the remaining assignments of error.
The judgment is reversed at the cost of the county of Duval.
Taylor and Parkhill, JJ., concur;
Shackleford, C. J., Cockrell and Whitfield, JJ., concur in the opinion.